DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Drawings Objection: Applicant’s amendments to the drawings have overcome the objection previously set forth in the Non-Final Office Action dated 4/29/2022.
With respect to Specification Objection: Applicant’s amendments to the specification have overcome the objection previously set forth in the Non-Final Office Action dated 4/29/2022.
With respect to Claim Objection: Applicant’s amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action dated 4/29/2022.

Response to Arguments
	Applicant’s arguments filed on 7/29/2022 have been fully considered but they are not persuasive for the following reasons:
With respect to 103 Rejection:
	The Applicant’s Argument: (Regarding claims 11-17)
	The Applied References Do Not Teach the Claimed “an irradiation source irradiating a portion of powder in the powder bed, the irradiation source creating an ion channel extending to the powder” as recited in claim 11, in Applicant Arguments/Remarks Made in an Amendment (pages 2-3).
“Elgar in view of Ramaswamy does not reach the claims. Amended claim 11 calls for, inter alia, an irradiation source irradiating a portion of powder in the powder bed, the irradiation source creating an ion channel extending to the powder. The combination of Elgar and Ramaswamy cannot teach the claimed apparatus for additive manufacturing, because neither Elgar nor Ramaswamy discloses an irradiation source irradiating a portion of powder in the powder bed, the irradiation source creating an ion channel extending to the powder, as claimed. A review of each reference is illustrative that the above-described limitations cannot be supported by the alleged combination. 
The Examiner asserts Elgar teaches the above-mentioned limitation. The Examiner indicates Elgar teaches "the irradiation source creating an ion channel extending to the powder," by citing the energy beam 119 and 108 of FIG. 1 (of Elgar) as the irradiation source. Office Action, p. 5. The Examiner then asserts the created ion channel is taught in Elgar by "energy beam 119 & 108 comprising ion beam, Par. 0199 [Par. 0199 indicated that the energy beam may include ionic radiation." Office Action, Id. Respectfully, the Examiner misconstrues Elgar in view of the current claims. 
As explained in the current application, applying the electric pulse through a laser induced plasma channel (LIPC), or "ion channel." Application as filed, [0011]. As further stated in the application as filed (with references to FIG. 5), the laser beam 111 rapidly heats, efficiently excites and ionizes the pressurized molecules of nitrogen and forms an ionization path of plasma to guide and conduct electric pulses; such a path is the LIPC 114. Id. at [0029]. The Examiner's assertion that "ionic radiation" of Elgar is an irradiation source creating an ion channel extending to the powder misconstrues the cited art in view of the current claims. Simply stated, "ionic radiation" of an energy beam is not an irradiation source that creates an ion channel by rapidly heating, exciting, and ionizing pressurized molecules to form an ionization path of plasma, as taught by the current application, and claimed in the limitation that an irradiation source that creates the ion channel. 
In another sense, an energy beam that "includes" ionic radiation (of Elgar) also is not the same as an irradiation source that creates an ion channel, as claimed (emphasis added). In Elgar, the energy beam emits ionic radiation, whereas the current application creates the ion channel by interacting with the gases of the apparatus.
 Nothing in Ramaswamy remedies the shortcomings of Elgar described above.”
The Examiner’s Response: 
The Applied References Do Not Teach the Claimed “an irradiation source irradiating a portion of powder in the powder bed, the irradiation source creating an ion channel extending to the powder” as recited in claim 11, in Applicant Arguments/Remarks Made in an Amendment (pages 2-3).
Applicant alleges that “neither Elgar nor Ramaswamy discloses an irradiation source irradiating a portion of powder in the powder bed, the irradiation source creating an ion channel extending to the powder, as claimed”. Examiner respectfully disagrees because:
In response to applicant’s argument (Applicant’s Remarks, pages 2-3) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “applying the electric pulse through a laser induced plasma channel (LIPC), Application as filed, [0011]. As further stated in the application as filed (with references to FIG. 5), the laser beam 111 rapidly heats, efficiently excites and ionizes the pressurized molecules of nitrogen and forms an ionization path of plasma to guide and conduct electric pulses; such a path is the LIPC 114. Id. at [0029]”, and “irradiation source that creates an ion channel by rapidly heating, exciting, and ionizing pressurized molecules to form an ionization path of plasma, as taught by the current application”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In this case, nowhere in claim 11 cited that the irradiation source that creates an ion channel by rapidly heating, exciting, and ionizing pressurized molecules to form an ionization path of plasma, as mentioned by Applicant(s). 
Furthermore, in this case, nowhere in claim 11 cited that the ion channel is created by interacting with the gases of the apparatus, as mentioned by Applicant(s).
Examiner’s response is the same for claims 12-17 as previously stated in the response regarding claim 11.

The Applicant’s Argument: (Regarding claims 11-17)
The Applied References Do Not Teach the Claimed “a power source applying an electrical energy to the ion channel, the electrical energy being transmitted through the ion channel to the powder in the powder bed” as recited in claim 11, in Applicant Arguments/Remarks Made in an Amendment (pages 3-4).
“Furthermore, the combination of Elgar and Ramaswamy cannot teach the claimed apparatus for additive manufacturing, because neither Elgar nor Ramaswamy discloses a power source applying an electrical energy to the ion channel, the electrical energy being transmitted through the ion channel to the powder in the powder bed, as claimed. First, Applicants note that the Examiner admits Elgar fails to disclose the power supply, as claimed. Office Action, p. 5. 
The Examiner then asserts Ramaswamy teaches the power supply, by pointing to "para. 0059 cited: 'power source 142 delivers an electric field via electrical connections 144 to the conduit 135...', thus power source 142 delivers an electric fields [sic] to the ion within the conduit 135 to generate plasma 148 within the conduit 135." Office Action, p. 6. Again, the Examiner misconstrues the cited art in view of the current claims. 
Applying an electric field to the conduit is not the same as electrical energy being transmitted through the ion channel to the powder in the powder bed, as claimed. As clearly taught in Ramaswamy, the electric fields are what is used to generate the plasma within the conduit, not to transmit the electrical energy to the powder in the powder bed, as claimed. See Ramaswamy, [0059]-[0060]. Simply stated, the Examiner misconstrues the teaching of Ramaswamy, and then incorrectly ascertains the differences between the claimed invention and the prior art. Ramaswamy cannot and does not teach the electrical energy being transmitted through the ion channel to the powder in the powder bed, as claimed. 
As neither Elgar nor Ramaswamy teaches the apparatus for additive manufacturing of claim 11, , the combination of Elgar and Ramaswamy, regardless of how they are combined, will not lead one of ordinary skill to look at the alleged combination and include the apparatus as claimed. 
Given the foregoing, a person of ordinary skill in the art would not conclude that the invention of claim 11 would have been an obvious variation of Elgar and Ramaswamy. As the combination does not reach the claimed invention, as explained above, claim 11 is non-obvious and patentable over the alleged combination. Claims 12-17 ultimately depend from claim 11, and are patentable over Elgar and Ramaswamy based at least on their dependency on claim 11. Applicant respectfully requests withdrawal of the rejection and the allowance of claims 11-17.”
The Examiner’s Response: 
The Applied References Do Not Teach the Claimed “a power source applying an electrical energy to the ion channel, the electrical energy being transmitted through the ion channel to the powder in the powder bed” as recited in claim 11, in Applicant Arguments/Remarks Made in an Amendment (pages 3-4).
Applicant alleges that “neither Elgar nor Ramaswamy discloses a power source applying an electrical energy to the ion channel, the electrical energy being transmitted through the ion channel to the powder in the powder bed, as claimed”. Examiner respectfully disagrees because:
In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, the secondary reference Ramaswamy is used to teach a power source applying an electrical energy to the ion channel. The other limitations (for example: the ion channel, the powder, the powder bed, and the ion channel to the powder in the powder bed) are already disclosed and/or suggested by the primary reference Elgar. Ramaswamy is modifying and adding features onto the three-dimensional (3D) printing (e.g., additive manufacturing) apparatus disclosed by Elgar. 
Both primary reference Elgar and secondary reference Ramaswamy pertain to the same technical field of additive manufacturing with laser and plasma. Therefore, it would have been obvious to combine them. 
Examiner’s response is the same for claims 12-17 as previously stated in the response regarding claim 11.
Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 recites the limitation “the electric pulses” in line 1. However, there is no “electric pulses” recited previously in claim 11, the limitation “the electric pulses” should read “electric pulses” or “an electric pulse”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Elgar et al. (U.S. Pub. No. 2018/0281284 A1, previously cited) in view of Ramaswamy et al. (U.S. Pub. No. 2017/0203364 A1, previously cited).
Regarding claim 11, Elgar discloses an apparatus for additive manufacturing (3D printing system 100, fig.1, Par.0142), comprising: 
an environmental chamber (processing chamber 126, fig.1) defining an interior (enclosure 107, fig.1, Par.0142) [it is noted that enclosure 107 is defined by bolded black border 107, see annotated fig.1 below]; 
a powder bed (material bed 104, fig.1) within the interior (enclosure 107, fig.1) of the environmental chamber (processing chamber 126, fig.1) [it is noted that as shown in fig.1, material bed 104 within enclosure 107]; 
a supply of gas (ancillary chamber [mentioned in Par.0145, not shown in fig.1] supplying inert atmosphere in processing chamber 126, Par.0145) [it is noted that ancillary chamber is incorporated in the processing chamber 126, as indicated in Par.0145; Par.0145 cited: “ancillary chamber may be incorporated in the processing chamber”, “ancillary chamber may be coupled to the processing chamber”, “ancillary chamber may be coupled to one of the side walls of the processing chamber”, “ancillary chamber may be mounted to the processing chamber”] selectively fluidly coupled to the interior (enclosure 107, fig.1) of the environmental chamber (processing chamber 126, fig.1) [it is noted that atmosphere 126 is fluidly coupled to the enclosure of chamber 126, as indicated in Par.0145; Par.0145 cited: “…FIG.1 having an atmosphere 126…”];
an irradiation source (energy beam 119 &108, fig.1) [it is noted that energy beam 119 travels through optical system 114 and optical window 135 to form energy beam 108, Par.0142] irradiating a portion of powder (exposed surface 131 of material bed 104, fig.1) in the powder bed (material bed 104, fig.1) [Par.0142 cited: “…at least a portion of an exposed surface (e. g., 131) of a material bed (e.g., 104) by a (e.g., scanning) energy beam…”], the irradiation (energy beam 119 &108, fig.1) creating an ion channel (energy beam 119 &108 comprising ion beam, Par.0199) [Par.0199 indicated that the energy beam may include ionic radiation; Par.0199 cited: “..The energy beam may include radiation comprising electromagnetic, electron, positron, proton, plasma, or ionic radiation…The ion beam may include a cation or an anion…”] extending to the powder [it is noted that as shown in fig.1, energy beam 108 extending to the powder on the material bed 104].
Elgar fails to disclose a power source applying electrical energy to the ion channel, the electrical energy being transmitted through the ion channel to the powder in the powder bed.
However, Ramaswamy teaches an apparatus for additive manufacturing (additive manufacturing system 100, fig.1B), comprising a power source (power source 142, fig.1B) applying electrical energy [Par.0059 cited: “…power source 142 delivers an electric field via electrical connections 144 to the conduit 135…”] to the ion channel (conduit 135, Par.0056 cited: “a conduit 135, e.g., a tube through which both the laser beam 124 and the gas that provides the plasma propagate…”) [note that power source 142 applying electrical energy to conduit 135 as indicated by Par.0059, 0060; Par.0059 cited: “…power source 142 delivers an electric field via electrical connections 144 to the conduit 135…”, Par.0060 cited: “…plasma 148 can be generated in the conduit 135…”, thus power source 142 delivers an electric fields to the ion within the conduit 135 to generate plasma 148 within the conduit 135], the electrical energy (electrical energy is generated by power source 142, fig.1B) being transmitted through the ion channel (conduit 135, Par.0056) to the powder (feed material 114 and layer 116 on the platen 105, fig.1B) in the powder bed (platen 105, fig.1B) [note that power source 142 delivers an electric field via electrical connections 144 to the conduit 135 to generate plasma 148, plasma 148 being transmitted through conduit 135 to the feed material 114 and the layer 116 on platen 105, as shown in fig.1B and cited in Par.0061: “…plasma 148 exits the coaxial point plasma source 131a to contact feed material 114 deposited on the platen 105…”, note that coaxial point plasma source 131a includes conduit 135 as cited in Par.0056: “…coaxial point plasma source 131a can include a conduit 135, e.g., a tube through which both the laser beam 124 and the gas that provides the plasma propagate…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Elgar, by adding the power source that applies electrical energy to ion conduit, as taught by Ramaswamy, in order to apply a voltage sufficient to generate a plasma within the conduit [Ramaswamy, Par.0012] since the use of plasma allows characteristics of the fused feed material to be easily controlled, for example, the layer of feed material can be doped by selectively implanting ions from the plasma [Ramaswamy, Par.0101]; in addition, the modification would have added an advantage of controlling plasma source independently of the laser source, since the laser source can be controlled independently of the plasma, not all regions fused by the laser need be treated by the ions, and ions can be applied to regions that are not fused by the laser, as suggested by Ramaswamy [Ramaswamy, Par.0077].


    PNG
    media_image1.png
    988
    1013
    media_image1.png
    Greyscale


Regarding claim 12, the modification of Elgar and Ramaswamy teaches the apparatus set forth above, Elgar further discloses wherein the irradiation source (energy beam 119 & 108, fig.1) is an ultraviolet laser (ultraviolet radiation, Par.0199 indicated that the energy beam comprising ultraviolet radiation) [Par.0199 cited: “…The energy beam may include radiation comprising electromagnetic, electron, positron, proton, plasma, or ionic radiation. The electromagnetic beam may comprise microwave, infrared, ultraviolet, or visible radiation...”].

Regarding claim 13, the modification of Elgar and Ramaswamy teaches the apparatus set forth above, Elgar further discloses wherein the ion channel (energy beam 119 & 108 comprising ion beam, fig.1) is a laser induced plasma channel (plasma radiation, Par.0199) [it is noted that as indicated in Par.0199, the energy beam derive from a laser source and the energy beam comprising plasma radiation, Par.0199 cited: “…The energy beam may include radiation comprising electromagnetic, electron, positron, proton, plasma…”, and “…The energy beam may derive from a laser source…”].
	
Regarding claim 14, the modification of Elgar and Ramaswamy teaches the apparatus set forth above, Ramaswamy also teaches wherein the power source (power source 142, fig.1B) is an electrical power supply [Ramaswamy, Par.0059 cited: “…power source 142 delivers an electric field via electrical connections 144 to the conduit 135…”; therefore, the power source is electrical power supply].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Elgar, by adding the power source that applies electrical energy to ion conduit, as taught by Ramaswamy, in order to apply a voltage sufficient to generate a plasma within the conduit [Ramaswamy, Par.0012] since the use of plasma allows characteristics of the fused feed material to be easily controlled, for example, the layer of feed material can be doped by selectively implanting ions from the plasma [Ramaswamy, Par.0101]; in addition, the modification would have added an advantage of controlling plasma source independently of the laser source, since the laser source can be controlled independently of the plasma, not all regions fused by the laser need be treated by the ions, and ions can be applied to regions that are not fused by the laser, as suggested by Ramaswamy [Ramaswamy, Par.0077].

Regarding claim 15, the modification of Elgar and Ramaswamy teaches the apparatus set forth above, Ramaswamy teaches the power source (power source 142, fig.1B) applying electrical energy [Par.0059 cited: “…power source 142 delivers an electric field via electrical connections 144 to the conduit 135…”] to the ion channel (conduit 135, Par.0056 cited: “a conduit 135, e.g., a tube through which both the laser beam 124 and the gas that provides the plasma propagate…”) [see claim 11], Elgar discloses electrical energy (electrical energy from power supply and energy source 122, fig.1) [Par.0206 cited: “…The power supply to any of the components described herein can be supplied by a grid, generator, local, or any combination thereof…”] is an electric pulse [it is noted that electrical energy is an electric pulse as indicated in Par.0201; Par.0201 cited: “…The energy beam may include a pulsed energy beam…”, note that energy beam is derived from energy source as indicated in Par.0.199, thus electrical energy is an electric pulse].

Regarding claim 16, the modification of Elgar and Ramaswamy teaches the apparatus set forth above, Elgar further discloses wherein the supply of gas (ancillary chamber comprising inert gas, mentioned in Par.0145, not shown in fig.1) [it is noted that ancillary chamber is incorporated in the processing chamber, as indicated in Par.0145; Par.0145 cited: “…the ancillary chamber may be incorporated in the processing chamber…”] is nitrogen [it is noted that inert gas in ancillary chamber is nitrogen as indicated in Par.0141; Par.0141 cited: “…The atmosphere may comprise argon or nitrogen gas…”].

Regarding claim 17, the modification of Elgar and Ramaswamy teaches the apparatus set forth above, Elgar further discloses wherein the environmental chamber (processing chamber 126, fig.1) is configured to be pressurized with a high-pressure supply of nitrogen (compressed gas source, note that gas source can be nitrogen gas as indicated in Par.0124, Par.0141) [it is noted that processing chamber of 3D printing system is configured to be pressurized with compressed gas as indicated in Par.0040 and Par.0031; Par.0040 cited: “…an apparatus for printing at least one three-dimensional object comprises: an enclosure configured to accommodate the three-dimensional object during printing; a compressed gas source configured to flow a gas in a direction;…”, and Par.0031 indicated that compressed gas source coupled with the enclosure; therefore, the enclosure of processing chamber is configured to hold compressed (high-pressure) gas].

Regarding claim 21, Elgar in view of Ramaswamy teaches the apparatus set forth above, Elgar also discloses wherein the irradiation source (energy beam 119 & 108, Elgar fig.1) is a laser (energy beam 119 &108 is laser because as indicated by Elgar Par.0199, the energy beam may include radiation comprising electromagnetic, and electromagnetic beam may comprise a laser beam; therefore, energy beam 119 &108 is laser) [Elgar Par.0199 cited: “The energy beam may include radiation comprising electromagnetic” and “The electromagnetic beam may comprise a laser beam. The energy beam may derive from a laser source. The energy source may be a laser source”].

Regarding claim 24, Elgar in view of Ramaswamy teaches the apparatus set forth above, Elgar also discloses wherein the electric pulses (energy beam 108, Elgar fig.1, comprises a pulsed energy beam as indicated by Par.0201) [Par.0201 cited: “…The energy beam may include a pulsed energy beam…”] bond the powder in the powder bed (powder on material bed 104, fig.1) [it is noted that the 3D printing apparatus as disclosed by Elgar includes melt, sinter, or soften material to produce the layers that form the 3D object, as indicated by Elgar Par.0005; it is well known that during sintering process, powder is heated and bonded by energy beam; therefore, energy beam 108 comprises pulsed energy beam heats and bonds the powder in the powder bed].

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Elgar et al. (U.S. Pub. No. 2018/0281284 A1, previously cited) in view of Ramaswamy et al. (U.S. Pub. No. 2017/0203364 A1, previously cited), and further in view of Zhang et al. (U.S. 2011/0272584 A1, newly cited).
Regarding claim 22, Elgar in view of Ramaswamy teaches the apparatus set forth above, Ramaswamy also teaches ionize pressurized molecules of nitrogen (nitrogen gas becomes ionized to produce N2+ or N+; these positive ions and electrons produced from the ionization form the plasma 148, as indicated by Ramaswamy Par.0061; and gas can be pressurized gas, as indicated by Ramaswamy Par.0043) to form the ion channel (conduit 135, Ramaswamy Par.0056 cited: “a conduit 135, e.g., a tube through which both the laser beam 124 and the gas that provides the plasma propagate”) comprising a plasma path (plasma path 148, Ramaswamy fig.1B) [conduit 135 comprises plasma path 148 as indicated by Ramaswamy Par.0060, 0062; Par.0060 cited: “plasma 148 can be generated in the conduit 135”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elgar in view of Ramaswamy, by further adding the teaching of ionizing pressurized molecules of nitrogen to form the ion channel comprising plasma path, as taught by Ramaswamy, in order to generate plasma because plasma atomization is a very effective way of creating high-quality metal powders for additive manufacturing; particularly, the plasma can modify the substrate surface energy to enhance adhesion of the material to the substrate surface during additive manufacturing. 
However, Elgar in view of Ramaswamy does not explicitly teach the laser is configured to ionize. 
Zhang teaches a laser-induced plasma (fig.1) comprising: 
the laser (laser 96; Zhang fig.1, Par.0051) [Par.0051 cited: “optical beam 96 is typically a laser beam or a laser pulse”] is configured to ionize (laser beam 96 is configured to ionize gas 98 to generate plasma 100, as indicated by Zhang Par.0051; additionally, Zhang also teaches the supplied gas is nitrogen, as indicated by Zhang Par.0059) [Zhang Par.0051 cited: “optical beam 96 is typically a laser beam or a laser pulse, for example, a femtosecond laser pulse, adapted to ionize at least a portion of volume of gas 98 to generate a plasma 100”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Elgar in view of Ramaswamy, by adding the teaching of laser configured to ionize gas to form plasma, as taught by Zhang, in order to generate plasma because the excitation of atoms by plasma offers new possibilities for laser processes and especially allows the use of energy- and cost-efficient laser sources.

Regarding claim 23, Elgar in view of Ramaswamy and Zhang teaches the apparatus set forth above, Zhang also teaches wherein the laser is utilized solely to create the plasma path (laser beam 96 as taught by Zhang is utilized solely to produce plasma 100, and thus, create the plasma path, as indicated by Zhang Par.0051) [Zhang Par.0051 cited: “optical beam 96 is typically a laser beam or a laser pulse, for example, a femtosecond laser pulse, adapted to ionize at least a portion of volume of gas 98 to generate a plasma 100”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Elgar in view of Ramaswamy, by adding the teaching of laser configured to ionize gas to create plasma path, as taught by Zhang, in order to generate plasma because the excitation of atoms by plasma offers new possibilities for laser processes and especially allows the use of energy- and cost-efficient laser sources.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Norrish et al. (U.S. 2009/0107970 A1) discloses a laser welding apparatus comprises a laser beam configured to ionize gas to produce plasma during welding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761